Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stunkard (US 4566482).
CLAIM 1:  Stunkard discloses a plug valve.  The valve comprises a valve body (12) having an inlet port, an outlet port and a central chamber extending between the inlet port and the outlet port (see Fig. 1; for claim construction purposes the inlet will be on the left).  An inlet seal insert (92) disposed within the central chamber and having an inlet bore extending there through and substantially aligned with the inlet port (Fig. 1).  An outlet seal insert (94) disposed within the central chamber having an outlet bore extending there through and aligned with the outlet port (Fig. 1).  A plug member (22) disposed in the central chamber, the plug member moveable between an open position to facilitate fluid flow through the plug valve and a closed position to block fluid flow through the plug valve (see col. 7, line 60 – col. 8, line 33).  A bonnet (26) disposed at least partially within the central chamber and removably coupled to the valve body (via bolts 28).  One or more substantially axial compression members (126) positioned between the bonnet and the inlet and outlet seal inserts.
CLAIM 2:  The one or more substantially axial compression members are one or more substantially axial spring members (“spring members”).
CLAIM 3:  The one or more substantially axial spring members are one or more substantially axial compression springs (“spring members”).
CLAIM 4:  The one or more substantially axial compression springs are wave springs (col. 16, line 54 – col. 17, line 5).
CLAIM 5:  The one or more substantially axial compression springs provide a substantially constant spring force in their deflection cycle (see col. 6, line 45 – col. 7, line 2 discussing constant forces).
CLAIM 6:
CLAIM 7:  Corresponding surfaces of the valve body and the bonnet cause the bonnet to limit out within the central chamber as the bonnet is removably coupled to the valve body (see Fig. 1, projection 36 into access opening 24; col. 7, line 60 – col. 8, line 33).
CLAIM 8:  The valve body has a valve body no go shoulder and the bonnet has a corresponding bonnet no go shoulder, and further wherein the bonnet no go shoulder is configured to limit out against the valve body no go shoulder as the bonnet is removably coupled to the valve body body (see Fig. 1, projection 36 into access opening 24; col. 7, line 60 – col. 8, line 33).
CLAIM 9:  Stunkard includes one or more compression member retaining devices, the one or more compression member retaining devices configured to maintain the substantially axial compression members within the bonnet during assembly of the plug valve (seal chambers 124/125).
CLAIM 10:  The bonnet is threadedly coupled to the valve body (via bolts 28).
CLAIM 11:  The valve body is a tapered valve body (see Fig. 1).
CLAIMS 19 and 20:  These methods are inherent to the above structures.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stunkard in view of Hutchison (US 3829134).
CLAIM 12:  Stunkard dilscoses a plug valve as described above.
Stunkard fails to disclose a well system comprising: a wellbore penetrating a subterranean formation; an oil/gas service tool assembly positioned within the wellbore; and a plug valve in fluid communication with the oil/gas service tool assembly.
Hutchison discloses a well system.
Hutchison discloses using a plug valve (26) in a well system with a wellbore that penetrates a subterranean formation (Fig. 1).  An oil/gas service tool assembly is positioned within the wellbore with the tool (Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify the valve of Stunkard to be used in well system of Hutchison as described in the claim as a substitution of one known prior art element for another as both plug valves would serve the same function of controlling fluid flow.
CLAIM 13:  Hutchinson discloses the oil/gas service tool is an oil/gas fracturing tool (col. 2, lines 27-49).
CLAIM 14:  Hutchinson discloses the oil/gas service tool is an oil/gas cementing tool (col. 2, lines 27-49).
CLAIM 15:  See claim 4 above.
CLAIM 16:  See claim 6 above.
CLAIM 17:  See claim 8 above.
CLAIM 18:  See claim 9 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art shows additional springed plug valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679